Title: To George Washington from Lewis Peabody, 7 March 1797
From: Peabody, Lewis
To: Washington, George



Respected brother,
Boston March 7th 1797

Pardon the liberty an unknown person, assumes, by calling you brother; we are so by nature, having one common father, which is Adam; but we are particularly so, in being both members of an order, as ancient as it is honourable—whose principles are “brotherly love relief and truth”—whose ornaments are “wisdom strength and beauty.”
Emboldened by the last consideration, I hesitate not in approaching you, trusting in your goodness, which I know is coeval with your station. the favour I’m going to ask is of magnitude, heightened by obscurity, it is that you wou’d loan me the sum of Six hundred dollars, for three years, when it shall be just and honorably

paid, by one whose sensibility of such an obligation, will draw his warmest acknowledgements.
Mithinks I see, and feel your astonishment but can justify you in it, more especially, when private & particular motives, oblige me to conceal my real name and place of abode.
I anticipate however—that you will not suffer your generosity to be absorbed—your tender feelings involved, in the singularity and presumption of such a request—and pray that in this instance your benevolence will meet no restraint, for time will prove it not least among the many virtuous deeds your memory is blessed with. Your petitioner is reputable & respectable, but delicately situated, at this moment—the conferment of such a favor, will be peculiarly important & beneficial—it will be (under providence) the foundation stone of my future happiness—and inspire me with such sentiments, as nought can incite but true benevolence—You will wonder that I cannot find a nearer friend to assist me, but cease so to do as I have solid reasons for this address but necessity fixes them close within my breast—yet shou’d you be pleased to pardon this liberty & grant the request, my future acknowledgements shall be personal (as well as punctual).
And now calling the Supreme ruler of the Universe (who alone knows my thoughts) to witness the purity of my intentions—and consigning myself over to your generosity & tenderness I beg leave to Subscribe myself With the highest reverential respect Your Excellencys Most devoted Servant & humble petitioner

Lewis Peabody


P.S. should you deign to read this with patience & answer it with complacency, by enclosing the amount mentioned—please to direct to Lewis Peabody—Boston—which will be duly received—and acknowledged with respectfull gratitude—L.P.

